Exhibit 10.75

EMPLOYMENT AGREEMENT

WALTER W. TURNER

The parties to this Employment Agreement (this “Agreement”) are KOPPERS INC.
(the “Company”) and WALTER W. TURNER (“Executive”). The Company desires to
retain the services of Executive as President and Chief Executive Officer for a
two (2) year period commencing January 1, 2013, and Executive agrees to accept
such employment on the terms and conditions set forth below.

Accordingly, the parties, intending to be legally bound, agree as follows:

1. Term of Agreement. The term of this Agreement (the “Term”) shall commence and
be effective as of January 1, 2013, and shall continue in effect until
December 31, 2014; provided, however, that if a Change in Control (as
hereinafter defined) shall have occurred during the original or an extended
Term, the Term shall continue for a period of not less than twenty-four
(24) months following the month in which such Change in Control occurred.

2. Duties.

(a) During the Term, Executive shall serve as the President and Chief Executive
Officer (the “CEO”) and shall perform the duties, services and responsibilities
and have the authority commensurate to such position. Executive shall report to
the Company’s Board of Directors and shall continue to serve as a voting member
of the Board of Directors during the Term.



--------------------------------------------------------------------------------

(b) Executive shall perform his duties at the Company’s executive offices,
reasonable periods of travel for business purposes excepted.

(c) Executive shall devote his best efforts to promote the Company’s interests,
and he shall perform his duties and responsibilities faithfully, diligently and
to the best of his ability, consistent with sound business practices. Executive
shall, in performing his duties, services and responsibilities for the Company,
fully comply with the policies of the Company which may be instituted by the
Company from time to time, including without limitation, the Company’s Ethics
and Compliance Program and the Company’s Code of Conduct or similar policies or
rules, as such may be revised from time to time.

(d) Executive shall devote his full working time to the business and affairs of
the Company.

(e) Except as specifically provided for in this Agreement, nothing in this
Agreement shall preclude Executive from devoting reasonable periods required for
engaging in charitable and community activities, serving as a director of other
companies and managing his personal investments; provided, that such activities
do not interfere in any material respect with the regular performance of his
duties and responsibilities under this Agreement.

3. Base Salary. During the Term, the Company shall pay Executive a base salary
(the “Base Salary”) as follows: (i) from January 1, 2013 through March 31, 2013
at an annual rate of at least $757,500 and (ii) beginning April 1, 2013 at an
annual rate of at least $807,500. Such Base Salary shall be subject to periodic
review by the Company’s Board of Directors. The Base Salary shall be payable in
accordance with the Company’s regular payroll practices, but no less frequently
than monthly.

 

Page | 2



--------------------------------------------------------------------------------

4. Incentive Compensation.

(a) Executive shall be entitled to participate in the Company’s Corporate Senior
Management Incentive Plan (the “Senior Management Incentive Plan”) with an
annual incentive target of 100% of Base Salary, and such participation shall be
subject to such terms and conditions as the Company’s Board of Directors (the
“Board”) shall determine.

(b) Executive shall also be entitled to participate in the Company’s LTIP Plans
with his individual incentive target of 200% of Base Salary during the Term of
this Agreement, and such participation shall be subject to such terms and
conditions as the Board shall determine.

(i) The Company acknowledges that Executive is currently a participant in the
2012 LTIP Plan, which Plan covers the years 2012, 2013 and 2014. Subject to
Executive’s agreement regarding continued compliance with restrictive covenants
after his retirement, the Company agrees to modify Executive’s 2012 LTIP award
agreements to provide that if Executive’s employment is terminated by the
Company prior to December 31, 2014 other than for Cause (as defined in
Section 7(b) hereof), or due to Executive’s death or Disability (as defined in
Section 7(a) hereof), Executive will be eligible to receive the same number of
shares and options under such award agreements that Executive would have
received had Executive’s employment continued through the applicable vesting
date specified in such award agreements. This provision will result in the
continued full vesting (rather than immediate pro-rata vesting) of the
time-based restricted stock units and stock options that Executive receives
pursuant to such award agreements and the potential full vesting (depending on
the Company’s performance) of the performance-based restricted stock units that
Executive receives pursuant to such award agreements.

 

Page | 3



--------------------------------------------------------------------------------

(ii) The Company acknowledges that Executive will be eligible to participate in
the 2013 LTIP Plan (covering years 2013, 2014 and 2015) provided that the LTIP
Plan is not discontinued for all participants in 2013 and that Executive
continues to be employed under this Agreement through the date on which the 2013
LTIP awards are granted. Subject to Executive’s agreement regarding continued
compliance with restrictive covenants after his retirement and assuming that the
LTIP Plan is not discontinued for all participants in 2013 and that Executive
continues to be employed under this Agreement through the date on which the 2013
LTIP awards are granted, the Company agrees to provide in Executive’s 2013 LTIP
award agreements that if Executive remains employed under this Agreement through
December 31, 2014, or if Executive’s employment is terminated prior to such date
by the Company other than for Cause (as defined in Section 7(b) hereof), or due
to Executive’s death or Disability (as defined in Section 7(a) hereof),
Executive will be eligible to receive the same number of shares and options
under such award agreements that Executive would have received had Executive’s
employment continued through the applicable vesting date specified in such award
agreements. This provision will result in the continued full vesting (rather
than immediate pro-rata vesting) of the time-based restricted stock units and
stock options that Executive receives pursuant to such award agreements and the
potential full vesting (depending on the Company’s performance) of the
performance-based restricted stock units that Executive receives pursuant to
such award agreements.

(iii) The Company acknowledges that Executive will be eligible to participate in
the 2014 LTIP Plan (covering years 2014, 2015 and 2016) provided that the LTIP
Plan is not discontinued for all participants in 2014 and that Executive
continues to be employed under this Agreement through the date on which the 2014
LTIP awards are granted. Subject to Executive’s

 

Page | 4



--------------------------------------------------------------------------------

agreement regarding continued compliance with restrictive covenants after his
retirement and assuming that the LTIP Plan is not discontinued for all
participants in 2014 and that Executive continues to be employed under this
Agreement through the date on which the 2014 LTIP awards are granted, the
Company agrees to provide in Executive’s 2014 LTIP award agreements that if
Executive remains employed under this Agreement through December 31, 2014, or if
Executive’s employment is terminated prior to such date by the Company other
than for Cause (as defined in Section 7(b) hereof), or due to Executive’s death
or Disability (as defined in Section 7(a) hereof), Executive will be eligible to
receive the same number of shares and options under such award agreements that
Executive would have received had Executive’s employment continued through the
applicable vesting date specified in such award agreements. This provision will
result in the continued full vesting (rather than immediate pro-rata vesting) of
the time-based restricted stock units and stock options that Executive receives
pursuant to such award agreements and the potential full vesting (depending on
the Company’s performance) of the performance-based restricted stock units that
Executive receives pursuant to such award agreements.

(iv) With respect to Executive’s outstanding stock options (whether currently
vested or which vest in the future), the Company agrees to modify the terms of
such options to extend the post-termination exercise period from three (3) years
to five (5) years; provided, however, that under no circumstances shall the
post-termination exercise period for any such option be extended beyond the end
of the option’s stated maximum term, or, if earlier, ten (10) years from the
grant date of such option. The Company further agrees that any stock options
granted to Executive after the date of this Agreement will provide for a five
(5) year post-termination exercise period; provided, however, that under no
circumstances shall the post-termination

 

Page | 5



--------------------------------------------------------------------------------

exercise period for any such option extend beyond the end of the option’s stated
maximum term.

5. Other Benefits.

(a) Expense Reimbursement. During the Term, Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by Executive
in performing services under this Agreement, provided that such expenses are
properly accounted for and are in accordance with the policies and practices for
senior executives in effect from time to time as established by the Company.

(b) Retirement Plans. Executive’s right to benefits under (i) the Retirement
Plan of Koppers Inc. and Subsidiaries for Salaried Employees, as amended, (the
“Qualified Plan”), (ii) the Koppers Inc. Supplemental Executive Retirement Plan
I, as amended, (SERP I”), (iii) the Koppers Inc. Supplemental Executive
Retirement Plan II, as amended, (“SERP II”) and (iv) the Benefit Restoration
Plan shall be determined solely by reference to the terms and conditions set
forth in such plans and nothing contained in this Agreement is intended to or
shall be construed to modify in any respect the provisions of the Qualified
Plan, SERP I or SERP II, including, without limitation, the forfeiture
provisions set forth in SERP I and/or SERP II.

(c) Survivor Benefit Plan. During the Term, Executive shall be eligible to
participate in the Company’s Survivor Benefit Plan, as such plan may be amended
by the Board from time to time and subject to the terms and conditions of such
plan and subject to the Company’s ability to purchase life insurance on
Executive’s life at standard rates.

(d) Vacation. During the Term, Executive shall be entitled to five (5) weeks
paid vacation per calendar year beginning in 2013.

 

Page | 6



--------------------------------------------------------------------------------

(e) Club Membership. During the Term, the Company shall reimburse Executive for
(i) Executive’s membership dues at the Duquesne Club in Pittsburgh,
Pennsylvania, (ii) Executive’s membership for the Southpointe Golf Club, and
(iii) Executive’s membership dues for the Laurel Valley Country Club. Executive
will be responsible for all expenses incurred by him in connection with his use
of the Duquesne Club, the Southpointe Golf Club and the Laurel Valley Country
Club, except for expenses that are payable or reimbursable under Section 5(a).
After the expiration of the Term, Executive shall have the right to retain his
memberships at the Duquesne Club, the Southpointe Golf Club and the Laurel
Valley Country Club, provided that Executive shall personally be responsible for
payment of those expenses.

(f) Participation in Plans. During the Term, Executive shall be entitled to
participate in and receive benefits under and subject to the terms and
conditions of all of the Company’s benefit plans, programs and arrangements for
salaried employees, as they may be duly amended, approved or adopted by the
Board from time to time, including any retirement plan, savings plan, life
insurance plan, health insurance plan, and accident or disability insurance
plan.

(g) Enhanced Long-Term Disability Plan. During the Term, Executive shall be
entitled to participate in the Company’s enhanced long-term disability plan, as
such plan may be amended from time to time and subject to the terms and
conditions of such plan.

6. Covenants. In order to induce the Company to enter into this Agreement,
Executive hereby covenants as follows:

(a) Executive agrees and understands that Executive has been and will be exposed
to and receive certain confidential information of the Company relating to the

 

Page | 7



--------------------------------------------------------------------------------

confidential affairs of the Company, including, but not limited to and without
limiting the generality of the foregoing: technical information; business and
marketing plans; strategies; customer information; information concerning the
Company’s products; pricing information and policies; promotions; developments;
financing plans; business policies and practices; processes; techniques;
methodologies; formulae; processes; compilations of information; research
materials; software (source and object code); algorithms; computer processing
systems; drawings; proposals; job notes; reports; records; specifications;
inventions; discoveries; improvements; innovations; designs; ideas; trade
secrets; proprietary information; manufacturing, packaging, advertising,
distribution, and sales methods; sales and profit figures; and client and client
lists and other forms of information considered by the Company to be
confidential and in the nature of a trade secret (hereinafter all referred to as
“Confidential Information”). Executive acknowledges that the Confidential
Information is a valuable and unique asset of the Company and hereby covenants
that both during and after his employment, Executive shall keep such
Confidential Information confidential and shall not disclose such information,
either directly or indirectly, to any third person or entity without the prior
written consent of a duly authorized representative of the Company. Further,
Executive agrees that he will not use any Confidential Information for any
purpose (including, but not limited to, use for Executive’s own benefit or for
the benefit of a third party) other than for purposes authorized by the Company
and for the benefit of the Company. The parties agree that any Confidential
Information that was disclosed or provided to Executive by the Company prior to
the effective date of this Agreement was intended to be and shall be subject to
the terms and conditions of this Agreement. Executive agrees that this
confidentiality covenant has no temporal or territorial restriction. The
obligation of confidentiality imposed herein shall not apply: (i) to information
that is now or hereafter

 

Page | 8



--------------------------------------------------------------------------------

becomes publicly known or generally known in the Company’s industry other than
as a result of Executive’s breach of his or her obligations hereunder, and
(ii) to information that is required to be disclosed by applicable laws,
governmental regulations or judicial or regulatory process; provided, however,
in such event, that Executive may disclose such information only to the extent
required and shall give prior notice of the requirement to disclose such
information to the Company to the extent practicable under the circumstances.

(b) Records and other Property. Executive acknowledges that any and all
documents, files, memoranda, notes, keys, writings, lists, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machinery,
technical data, electronic mail transmissions, records, sketches, plans and
other property, tangible product or materials received from the Company or
relating to the business and affairs of the Company, or any of its affiliates,
whether or not prepared by Executive and whether or not containing or embodying
Confidential Information, Developments or Intellectual Property Rights (as
hereinafter defined) shall be the sole and exclusive property of the Company.
Such documents, files, memoranda, notes, electronic mail transmissions, records,
sketches, plans and other materials are for the use of Executive solely in
discharging his duties and responsibilities as an employee of the Company, and
Executive has no claim or right to the continued use of thereof. Executive
agrees, upon termination of his employment, or, in the alternative, at the
direction of the Company, that he will promptly return to the Company or destroy
all such documents, files, memoranda, notes, electronic mail transmissions,
records, sketches, plans and other materials in his possession, custody or
control without retaining any copies thereof.

(c) Non-Competition.

 

Page | 9



--------------------------------------------------------------------------------

(i) Executive covenants and agrees, during his employment with the Company and
for a period of one (1) year after the termination of his employment,
voluntarily or involuntarily, that he will not for any reason, directly or
indirectly, anywhere in the world:

(A) use, work on, develop, or assist others to use, work on or develop,
information, technologies or processes to which Executive is exposed or which
Executive uses, develops or works on after the date of this Agreement while in
the employ of the Company; or

(B) engage in, represent in any way, be connected with, furnish consulting
services to, be employed by or have any interest in (whether as owner, partner,
servant, agent, employee, consultant, corporate officer, director or
stockholder) any entity or person which competes with the Company in connection
with any other information, technologies, processes, products, services or
business areas to which Employee is exposed or which Executive develops or works
on after the date of this Agreement while in the employ of the Company.

(ii) In addition to the foregoing covenants and agreements and without
limitation of them, Executive further covenants and agrees that for a period of
one (1) year after Executive’s employment with the Company terminates (whether
said employment is terminated voluntarily or involuntarily), that he shall not,
directly or indirectly engage in, represent in any way, be connected with,
furnish consulting services to, be employed by or have any interest in (whether
as owner, partner, servant, agent, employee, consultant, corporate officer,
director or stockholder) any entity or person which competes with the business
of the Company anywhere in the world. For purposes of this Section 6(c)(ii), the
business of the Company shall be defined as

 

Page | 10



--------------------------------------------------------------------------------

the development, marketing and sales of all products and services provided by
the Company during Executive’s time of employment.

(iii) Employee specifically acknowledges and agrees that the information,
technologies, processes, products, services or business as referred to above are
intended to have application, utility and marketability throughout the world.
Executive further acknowledges and agrees to the reasonableness of these
covenants not to compete and the reasonableness of the scope, geographic area
and duration of time, which are a part of these covenants. Executive also
acknowledges and agrees that the covenants and agreements set forth in this
Section 6(c) will not preclude Executive from becoming gainfully employed
following termination of his employment with the Company.

(iv) Nothing in this Section 6(c) shall prohibit Executive from (A) owning less
than five percent (5%) of any class of securities or debt of any corporation or
other entity, whether publicly traded or privately held, (B) serving as a
general or limited partner or having a similar ownership interest in any
partnership or investment company that owns or controls a competing entity so
long as Executive is not actively engaged in the management of such competing
entity, or (C) serving as a director of any entity which derives less than ten
percent (10%) of its sales and income from competing businesses.

(d) Non-Solicitation. Executive agrees that any attempt on the part of Executive
to induce others to leave the Company’s employ, or any effort by Executive to
interfere with the Company’ relationship with its employees would be harmful and
damaging to the Company. Executive agrees that while employed by the Company and
for a period of one (1) year after the termination of his employment,
voluntarily or involuntarily, Executive will not in any way, directly or
indirectly (i) induce or attempt to induce any employee of the Company to

 

Page | 11



--------------------------------------------------------------------------------

quit employment with the Company; (ii) otherwise interfere with or disrupt the
Company’s relationship with its employees; (iii) solicit, entice, or hire away
any employee of the Company; or (iv) hire or engage any employee of the Company
or any former employee of the Company whose employment with the Company ceased
less than one (1) year before the date of such hiring or engagement.

(e) Assignment. Executive shall disclose fully, promptly and in writing to the
Company his entire right, title and interest in all Developments that are made,
conceived, or developed by Executive, in whole or in part, alone or jointly with
others. Such assignment shall include, without limitation, all Intellectual
Property Rights in such Developments. “Developments” as used in this Agreement
shall mean all inventions, designs, work, materials, discoveries, developments,
ideas, concepts, techniques, know-how, software, documentation, improvements,
enhancements, modifications or other works of authorship, whether patentable or
copyrightable or not, which Executive has conceived, made or developed, in whole
or in part, solely, jointly or with others, during his employment with the
Company and thereafter which result from, directly or indirectly, or are
suggested by, the carrying out of Executive’s employment duties, or from or by
any information that Executive may receive as a result of business, work or
activities relating to his employment. “Intellectual Property Rights” as used in
this Agreement shall mean all forms of intellectual property rights and
protections that may be obtained for, or may pertain to, the confidential
information (described in Section 6(a) of this Agreement) and Developments and
may include, without limitation, all right, title and interest in and to (i) all
Letters Patent and all filed, pending or potential applications for Letters
Patent, including any reissue, reexamination, division, continuation or
continuation-in-part applications throughout the world now or hereafter filed;
(ii) all trade secrets, and all trade secret rights and

 

Page | 12



--------------------------------------------------------------------------------

equivalent rights arising under the common law, state law, Federal law and laws
of foreign countries; (iii) all mask works, copyrights other literary property
or author’s rights, whether or not protected by copyright or as a mask work,
under common law, state law, Federal law and laws of foreign countries; and
(iv) all proprietary indicia, trademarks, tradenames, symbols, logos and/or
brand names under common law, state law, Federal law and laws of foreign
countries. All Developments of Executive shall be considered work(s) made by
Executive for hire for the Company as defined by 17 U.S.C. §101 and shall belong
exclusively to the Company and its designees. If by operation of law or for any
other reason, any of the Developments, including all related Intellectual
Property Rights, does not constitute a work made for hire or is not owned in its
entirety by the Company automatically upon creation thereof, then Executive
agrees to irrevocably assign, transfer and convey, and does hereby irrevocably
assign, transfer and convey, to the Company and its designees the ownership of
such Developments, including all related Intellectual Property Rights. Executive
agrees to take all such actions as may be requested by the Company at any time
with respect to any Developments, to confirm or evidence the Company’s ownership
and Executive’s assignment, transfer and conveyance of such Developments.
Furthermore, at any time, and from time to time, upon the request of the
Company, Executive shall execute and deliver to the Company any and all
instruments, documents and papers, give evidence and do any and all other acts
that, in the opinion of the Company, are or may be necessary or desirable to
document such assignment, transfer and conveyance, or to enable the Company to
file and prosecute applications for and to acquire, maintain and enforce any and
all patents, trademark registrations or copyrights, under United States or
foreign law with respect to any such Developments or to obtain any extension,
validation, reissue, continuance or renewal of any such patent, trademark or
copyright.

 

Page | 13



--------------------------------------------------------------------------------

(f) Non-Solicitation of Business. Executive covenants and agrees that during his
employment with the Company and for a period of two (2) years after the
termination of his employment, voluntarily or involuntarily, Executive will not
divert or attempt to divert from the Company any business the Company had
enjoyed or solicited from its customers during the two (2) years prior to
termination of this Agreement.

(g) Enforcement. Executive agrees and warrants that the covenants contained
herein are reasonable, that valid consideration has been and shall be received
thereof and that the agreements set forth herein are the result of arms-length
negotiations between the parties hereto. Executive recognizes that the
provisions of this Section 6 are vitally important to the continuing welfare of
the Company and its affiliates, and that money damages constitute a totally
inadequate remedy for any violation thereof. It is further recognized and agreed
that the obligations of Executive under this Agreement are of a unique and
special nature, and Executive acknowledges and agrees that any violation thereof
by Executive will result in immediate and irreparable harm to the Company or its
affiliates. Accordingly, in the event of any such violation by Executive, the
Company and its affiliates, in addition to any other remedies they may have,
shall have the right to institute and maintain a proceeding to compel specific
performance thereof or to issue an injunction or other equitable relief in
addition to other rights or remedies which the Company or its affiliates may
have at law or in equity. Executive hereby waives the right to assert the
defense that any such breach or violation can be adequately compensated in
damages in an action at law.

7. Termination of Employment.

(a) Death or Disability. Executive’s employment under this Agreement shall
terminate upon Executive’s death or termination for Disability. If, as a result
of Executive’s

 

Page | 14



--------------------------------------------------------------------------------

incapacity due to physical or mental illness, Executive shall have been absent
from the full-time performance of Executive’s duties with the Company for six
(6) consecutive months, and within thirty (30) days after written notice of
termination is given Executive shall not have returned to the full-time
performance of Executive’s duties, Executive’s employment shall be deemed
terminated for “Disability.”

(b) Termination by the Company. The Company may terminate Executive’s employment
during the Term with or without Cause by giving written Notice of Termination
(as defined below) to Executive. Termination by the Company of Executive’s
employment for “Cause” shall mean termination (i) upon the willful and continued
failure by Executive to substantially perform Executive’s duties with the
Company (other than any such failure resulting from Executive’s incapacity due
to physical or mental illness), after a written demand for substantial
performance is delivered to Executive by the Chairman of the Board, which demand
specifically identifies the manner in which the Chairman of the Board believes
that Executive has not substantially performed Executive’s duties, and Executive
is given a reasonable opportunity to remedy such identified failure to perform,
or (ii) the willful engaging by Executive in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise. For purposes of
this subsection, no act, or failure to act, on Executive’s part shall be deemed
“willful” unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that Executive’s action or omission was in the best
interest of the Company. Notwithstanding the foregoing, Executive shall not be
deemed to have been terminated for Cause unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters (3/4) of the entire membership of the Board
at a meeting of the Board called and held for such purpose (after

 

Page | 15



--------------------------------------------------------------------------------

reasonable notice to Executive and an opportunity for Executive, together with
Executive’s counsel, to be heard before the Board), finding that in the good
faith opinion of the Board Executive was guilty of conduct set forth above in
this subsection and specifying the particulars thereof in detail.

(c) Termination by Executive. Executive may resign from his employment with the
Company by giving at least sixty (60) days prior written Notice of Termination
to the Company.

(d) Notice of Termination. Any purported termination of Executive’s employment
shall be communicated by written Notice of Termination. In the case of a
termination by the Company, “Notice of Termination” shall mean a notice that
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

(e) Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that Executive shall not have returned to the
full-time performance of Executive’s duties during such thirty (30)-day period),
and (ii) if Executive’s employment is terminated pursuant to subsection (b)
above or for any other reason (other than Disability), the date specified in the
Notice of Termination (which, in the case of a termination for Cause shall not
be less than thirty (30) days from the date such Notice of Termination is
given); provided, however, that if within fifteen (15) days after any Notice of
Termination is given, or, if later, prior to the Date of Termination, the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, then the Date of Termination shall be the
date on

 

Page | 16



--------------------------------------------------------------------------------

which the dispute is finally determined, either by mutual written agreement of
the parties, or by a binding arbitration award; and provided, further, that the
Date of Termination shall be extended by a notice of dispute only if such notice
is given in good faith and the party giving such notice pursues the resolution
of such dispute with reasonable diligence. Notwithstanding the pendency of any
such dispute, the Company will continue to pay Executive Executive’s full
compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, base salary) and continue Executive as a
participant in all compensation, benefit and insurance plans in which Executive
was participating when the notice giving rise to the dispute was given, until
the Date of Termination as determined accordance with this Subsection. Amounts
paid under this Subsection are in addition to all other amounts due under this
Agreement, and shall not be offset against or reduce any other amounts due under
this Agreement and shall not be reduced by any compensation earned by Executive
as the result of employment by another employer.

8. Compensation During Disability or Upon Termination. This Section 8 shall
apply to any termination of Executive’s employment other than any termination
subject to Section 9. In the event that Executive’s employment is terminated
under the circumstances described in Section 9, this Section 8 shall not be
applicable.

(a) Disability. During any period that Executive fails to perform Executive’s
full-time duties with the Company as a result of incapacity due to physical or
mental illness, Executive shall continue to receive Executive’s base salary at
the rate in effect at the commencement of any such period, until this Agreement
is terminated pursuant to Section 7(a) hereof. Thereafter, or in the event
Executive’s employment shall be terminated by reason of Executive’s death,
Executive’s benefits shall be determined under the Company’s retirement,

 

Page | 17



--------------------------------------------------------------------------------

insurance, disability and other compensation programs then in effect in
accordance with the terms of such programs.

(b) By the Company For Cause or by Executive. If Executive’s employment shall be
terminated by the Company for Cause or by Executive for any reason, the Company
shall pay Executive his or her full Base Salary through the Date of Termination
at the rate in effect at the time Notice of Termination is given, plus all other
amounts to which Executive is entitled under any compensation plan of the
Company at the time such payments are due, and the Company shall have no further
obligations to Executive under this Agreement.

(c) By the Company Other Than For Cause. If Executive’s employment is terminated
by the Company other than for Cause, Executive shall be entitled to the
following:

(i) No later than the fifth day following the Date of Termination, the Company
shall pay Executive’s full Base Salary through December 31, 2014, plus all other
amounts to which Executive is entitled under any incentive, bonus or other
compensation plan of the Company, or as may be described in this Agreement;

(ii) During the period of time from the Date of Termination through December 31,
2014, the Company shall arrange to provide Executive with life, disability,
accident and group health insurance benefits substantially similar to those
which Executive was receiving immediately prior to the Date of Termination.
Benefits otherwise receivable by Executive pursuant to this paragraph (ii) shall
be reduced to the extent comparable benefits are actually received by Executive
during such period following Executive’s termination, and any such benefits
actually received by Executive shall be reported to the Company; and

(iii) The Company’s obligations to indemnify and defend Executive with respect
to matters arising out of Executive’s performance during the Term shall continue

 

Page | 18



--------------------------------------------------------------------------------

after Executive’s termination to the same extent that they existed prior to such
termination. The Company will, at all times, maintain in force and effect
Directors and Officers Liability Insurance.

(d) Release. Payment of the compensation set forth in Section 8(c)(i) to
Executive shall be conditioned upon Executive executing and delivering a release
satisfactory to the Company and shall not be made until Executive executes and
delivers the release and the revocation period for the release has expired,
which release shall release the Company and affiliated companies and persons
employed by such entities from any and all claims, demands, damages, actions
and/or causes of action whatsoever, which he may have had on account of the
termination of his employment, including, but not limited to claims of
discrimination, including on the basis of sex, race, age, national origin,
religion, or handicapped status (with all applicable periods during which
Executive may revoke the release or any provision thereof having expired), and
any and all claims, demands and causes of action under any retirement or welfare
benefit plan of the Company (as defined in the Employee Retirement Income
Security Act of 1974, as amended), other than under the Company’s 401(k) plan
and the Qualified Plan, severance or other termination pay. Such release shall
not, however, apply to the ongoing obligations of the Company arising under this
Agreement, or any rights of indemnification Executive may have under the
Company’s policies or by contract or by statute.

Notwithstanding anything to the contrary in this Agreement, in the case of any
compensation payable under Section 8(c)(i) that is or may be deferred
compensation subject to Internal Revenue Code Section 409A (as defined in
Section 18) and is subject to an effective release as set forth above, where the
period for execution and non-revocation of a release spans more than one
calendar year, no payment shall be made any earlier than the beginning of the
second

 

Page | 19



--------------------------------------------------------------------------------

calendar year. In no event may Executive, directly or indirectly, designate the
calendar year of payment.

9. Change in Control.

(a) For purposes of this Agreement, a “Change in Control of the Company” shall
be deemed to have occurred upon the first to occur of the following events:

(i) any person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with the stock held by such person or group,
represents a majority of the total voting power of the stock of the Company
(“Change in Ownership”); or,

(ii) during any twelve month period, a majority of the Company’s Board is
replaced by new directors whose appointment or election is not endorsed by a
majority of the Company’s Board (“Change in Effective Control”); or,

(iii) during any twelve month period, any one person, or more than one person
acting as a group, acquires assets from the Company having a total fair market
value equal to or more than one-third (1/3) of the total fair market value of
all of the assets of the Company immediately prior to such acquisition(s) and
Executive is employed in the business which relates to the assets transferred
(“Change in Ownership of Substantial Assets”); notwithstanding the preceding, a
Change in Ownership of Substantial Assets does not occur when assets are
transferred to (i) a shareholder in exchange for stock; (ii) an entity that is
at least fifty (50%) percent owned, directly or indirectly, by the Company;
(iii) a person, or more than one person acting as a group, that owns at least
fifty (50%) percent of the total value or voting power of the stock of the
Company; or, (iv) an entity that is at least fifty (50%) percent owned by

 

Page | 20



--------------------------------------------------------------------------------

a person, or more than one person acting as a group, that owns at least fifty
(50%) percent of the total value or voting power of the stock of the Company;
or,

(iv) the Company’s termination of its business and liquidation of its assets;
or,

(v) the reorganization, merger or consolidation of the Company into or with
another person or entity, by which reorganization, merger or consolidation the
shareholders of the Company receive less than fifty percent (50%) of the
outstanding voting shares of the new or continuing corporation.

For purposes of the preceding Change in Ownership, Change in Effective Control
and Change in Ownership of Substantial Assets, persons are considered to be
acting as a group when such persons are owners of an entity that enters into a
merger, consolidation, purchase or acquisition of stock, or a similar business
transaction with the Company. Persons are not considered to be acting as a group
merely because such persons happen to purchase or own stock of the Company at
the same time or as a result of the same public offering.

(b) Termination Following Change in Control. If any of the events, described in
Section 9(a) constituting a Change in Control of the Company shall have
occurred, Executive shall be entitled to the benefits provided in subsection (c)
below if Executive shall be required to relocate his primary office to a
location greater than fifty (50) miles from the then current location of
Executive’s office or upon the termination of Executive’s employment by the
Company for any reason other than for Cause or by reason of Executive’s
Disability:

(i) during the two-year period following such Change in Control or the extended
term of this Agreement; or

 

Page | 21



--------------------------------------------------------------------------------

(ii) prior to the date on which a Change in Control of the Company occurs, if it
can be reasonably demonstrated by Executive that such termination of employment
was (1) at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control, or (2) otherwise arose in connection
with or anticipation of a Change in Control.

(c) Compensation Upon Termination. In the event that a termination of employment
of Executive occurs under the circumstances set forth in Section 9(b) above:

(i) No later than the fifth day following the Date of Termination, the Company
shall pay to Executive his full Base Salary through the Date of Termination at
the rate in effect at the time Notice of Termination is given;

(ii) In lieu of any further salary payments to Executive for periods subsequent
to the Date of Termination, the Company shall pay as severance pay to Executive,
at the time specified in subsection (d) below, a lump sum severance payment
(together with the payments provided in paragraph (iii), below, the “Severance
Payments”) equal to two times, the sum of (1) Executive’s annual Base Salary as
in effect as of the Date of Termination or immediately prior to the Change in
Control of the Company, whichever is greater, and (2) one-half of the sum of the
amounts awarded to Executive under the applicable incentive plan and bonus plans
in respect of each of the two calendar years preceding that in which occurs the
Date of Termination or that in which occurs the Change in Control, whichever is
greater;

(iii) In lieu of any payments under the executive incentive plan or other bonus
plan in effect for the year in which Executive’s Date of Termination occurs, the
Company shall pay Executive, at the time specified in subsection (d) below, a
pro rata portion of all contingent awards granted under such plans for all
uncompleted periods, assuming for this

 

Page | 22



--------------------------------------------------------------------------------

purpose that the amount of each award that would have been paid upon completion
of such period would at least equal the average of the payments from the Senior
Management Incentive Plan for the previous two (2) years, and basing such pro
rata portion upon the portion of the award period that has elapsed as of the
Date of Termination;

(iv) The Company shall pay to Executive all reasonable legal fees and expenses
incurred by Executive as a result of such termination (including all such fees
and expenses, if any, incurred in contesting or disputing any such termination
or in seeking to obtain or enforce any right or benefit provided by this
Agreement), unless the decision-maker in any proceeding, contest or dispute
arising hereunder makes a formal finding that Executive did not have a
reasonable basis for contesting or disputing such proceeding;

(v) For a twenty-four (24) month period after such termination, the Company
shall arrange to provide Executive with life, disability, accident and group
health insurance benefits substantially similar to those which Executive was
receiving immediately prior to the Notice of Termination (or, in the Company’s
discretion, the monetary equivalent of such benefits, payable on a monthly
basis). Benefits otherwise receivable by Executive pursuant to this
paragraph (vi) shall be reduced to the extent comparable benefits are actually
received by Executive during the twenty-four (24) month period following
Executive’s termination, and any such benefits actually received by Executive
shall be reported to the Company; and

(vi) The Company’s obligations to indemnify and defend Executive with respect to
matters arising out of Executive’s performance during the Term shall continue
after Executive’s termination to the same extent that they existed prior to such
termination. The Company will, at all times, maintain in force and effect
Directors and Officers Liability Insurance.

 

Page | 23



--------------------------------------------------------------------------------

(d) Except as provided in subsection (f) hereof, the payments provided for in
subsections (c)(ii) and (iii), above, shall be made not later than the fifth day
following the Date of Termination; provided, however, that if the amounts of
such payments cannot be finally determined on or before such day, the Company
shall pay to Executive on such day an estimate, as determined in good faith by
the Company, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Internal Revenue Code as amended (the “Code”)) as
soon as the amount thereof can be determined, but in no event later than the
thirtieth day after the Date of Termination. In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess shall constitute a loan by the Company to Executive, payable on the
fifth day after demand by the Company (together with interest at the rate
provided in section 1274 (b)(2)(B) of the Code).

(e) Except as provided in subsection (c)(v) hereof, Executive shall not be
required to mitigate the amount of any payment provided for in this Section by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Section 9 be reduced by any compensation earned by
Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by Executive to the
Company, or otherwise.

(f) Notwithstanding the provisions of this Section 9, in no event shall the
aggregate present value of “parachute payments” as defined in Section 280G of
the Code, exceed three times Executive’s “base amount”, as defined in
Section 280G(b)(3) of the Code. If the preceding limitation is exceeded, then
Executive’s payments and benefits in this Section 9 shall

 

Page | 24



--------------------------------------------------------------------------------

be reduced to the extent necessary to cause the total payments and “parachute
payments” to comply with the limitation.

(g) Executive’s entitlement to the payments and benefits set forth in
Sections 9(c)(ii), (iii), (iv), and (v) shall be conditioned upon Executive
executing and delivering a release satisfactory to the Company, and,
notwithstanding subsection (d), shall not be made or provided until Executive
executes and delivers the release and the revocation period for the release has
expired, which release shall release the Company and affiliated companies and
persons employed by such entities from any and all claims, demands, damages,
actions and/or causes of action whatsoever, which he may have had on account of
the termination of his employment, including, but not limited to claims of
discrimination, including on the basis of sex, race, age, national origin,
religion, or handicapped status (with all applicable periods during which
Executive may revoke the release or any provision thereof having expired), and
any and all claims, demands and causes of action under any retirement or welfare
benefit plan of the Company (as defined in the Employee Retirement Income
Security Act of 1974, as amended), other than under the Company’s 401(k) plan
and the Qualified Plan, severance or other termination pay. Such release shall
not, however, apply to the ongoing obligations of the Company arising under this
Agreement, or any rights of indemnification Executive may have under the
Company’s policies or by contract or by statute.

Notwithstanding anything to the contrary in this Agreement, in the case of any
payments or benefits set forth in Sections 9(c)(ii), (iii), (iv), and (v) that
are or may be deferred compensation subject to Internal Revenue Code
Section 409A (as defined in Section 18) and are subject to an effective release
as set forth above, where the period for execution and non-revocation of a
release spans more than one calendar year, no such payment or benefit shall be
made or provided

 

Page | 25



--------------------------------------------------------------------------------

any earlier than the beginning of the second calendar year. In no event may
Executive, directly or indirectly, designate the calendar year of payment.

10. Successors; Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

(b) This Agreement shall inure to the benefit of and be enforceable by Executive
and Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amount would still be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to such devisee, legatee or
other designee or, if there is no such designee, to Executive’s estate.

11. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the signature page of this
Agreement, provided that all notice to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company, or to such
other address as either party may

 

Page | 26



--------------------------------------------------------------------------------

have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

12. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer as may be specifically designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity
interpretation, construction and performance of this Agreement shall be governed
by the laws of the Commonwealth of Pennsylvania without regard to its conflicts
of law principles. All references to sections of the Exchange Act or the Code
shall be deemed also to refer to any successor provisions to such sections. Any
payments provided for hereunder shall be paid net of any applicable withholding
required under federal, state or local law. The obligations of the Company under
Sections 8 and 9 shall survive the expiration of the term of this Agreement.

13. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

Page | 27



--------------------------------------------------------------------------------

14. Dispute Resolution.

(a) Negotiation. If a dispute or controversy arises under or in connection with
this Agreement, the parties agree first to try in good faith to settle the
dispute or controversy. Any party may initiate the negotiation process by
written notice to the others, identifying the dispute or controversy and the
desire for negotiation.

(b) Arbitration. If the parties have not resolved the dispute or controversy by
direct negotiations within thirty (30) days of such notice, any party may
initiate arbitration as herein provided. All disputes or controversies arising
under or in connection with this Agreement which are not resolved by negotiation
shall be decided by arbitration in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association, provided, however,
that any such arbitration shall be before a single arbitrator selected by
agreement of the parties. Judgment upon the award or decision of the arbitrator
may be entered and enforced in any court of competent jurisdiction. In the event
that the parties cannot agree upon the selection of an arbitrator, the parties
agree that the American Arbitration Association in Pittsburgh, Pennsylvania will
select the arbitrator. Notwithstanding the foregoing to the contrary, a party
shall not be prohibited or precluded from seeking equitable relief in a court of
competent jurisdiction without first resorting to the dispute resolution
provisions of this Section 14 in circumstances in which a party’s interests or
property will otherwise be compromised. It is specifically intended by the
parties that if any equitable relief is granted by an arbitrator, said relief
may be enforced in any court of competent jurisdiction. The forum of such
arbitration shall be in Pittsburgh, Pennsylvania to the exclusion of all other
jurisdictions.

(c) Notice of Decision. The arbitrator shall promptly notify the parties in
writing of the decision, together with the amount of any dispute resolution
costs arising with

 

Page | 28



--------------------------------------------------------------------------------

respect thereto (the “Notice of Decision”). The Notice of Decision need not
contain an explanation of the decision or grounds thereof.

(d) Costs and Fees. All dispute resolution costs, which shall include any fee
for the arbitrator for services rendered shall be borne by the Company. Each
party is to pay its own counsel fees and expenses.

15. Severability and Reformation. The provisions of this Agreement shall be
deemed to be divisible so that in the event that any of the provisions of this
Agreement shall be held to be invalid or unenforceable in whole or in part,
those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement. In the event that
any provision of this Agreement (including, but not limited to, any provision
related to a time period, geographical area or scope of restriction) shall be
declared by a court of competent jurisdiction to exceed the maximum limitations
or restrictions such court deems reasonable and enforceable, then such provision
shall be deemed modified and reformed so as to be valid and enforceable to the
maximum extent lawfully permitted.

16. Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties; whether oral or written, by any officer, employee
or representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and canceled.

 

Page | 29



--------------------------------------------------------------------------------

17. Withholding. All compensation paid under this Agreement shall be subject to
all applicable tax withholding.

18. Code Section 409A.

(a) This Agreement is intended to comply with Section 409A of the Code
(“Section 409A”) and the final regulations and interpretative guidance issued
thereunder, including the exceptions for short-term deferrals, separation pay
arrangements, reimbursements, and in-kind distributions, and shall be
administered accordingly. This Agreement shall be construed and interpreted with
such intent. If any provision of this Agreement needs to be revised to satisfy
the requirements of Section 409A, then such provision shall be modified or
restricted to the extent and in the manner necessary to be in compliance with
such requirements of the Code and any such modification will attempt to maintain
the same economic results as were intended under this Agreement. Each payment
under this Agreement is intended to be treated as one of a series of separate
payments for purchases of Section 409A and Treas. Reg. §1.409A-2(b)(2)(iii) (or
any similar or successor provisions). Any reimbursement or similar payment
required to be paid to Executive hereunder (including, without limitation,
reimbursement of medical expenses beyond the 18-month period following
Executive’s Separation from Service, as defined below) shall be paid by the
Company no later than the latest date on which such payment may be made under
Section 409A and applicable regulations without causing such payment to be
deemed deferred compensation subject to Section 409A.

(b) Notwithstanding any provision to the contrary, to the extent that Executive
is considered a “specified employee” (as defined in Section 409A and Treas.
Reg. §1.409A-1(c)(i) or any similar or successor provision) and would be
entitled to a payment during the six-month

 

Page | 30



--------------------------------------------------------------------------------

period beginning on Executive’s date of Separation from Service (as defined
below) that is not otherwise excluded under Section 409A under the exception for
short-term deferrals, separation pay arrangements, reimbursements, in-kind
distributions, or any otherwise applicable exemption, the payment will not be
made to Executive until the earlier of the six-month anniversary of Executive’s
date of Separation from Service or Executive’s death, and will be accumulated
and paid on the first day of the seventh month following the date of
termination. For purposes of this Agreement, any reference to a termination of
employment where such event gives rise to the payment of deferred compensation
shall be deemed a reference to a Separation from Service (as defined below).

(c) “Separation from Service” shall mean Executive’s death, retirement or other
termination of employment with the Company and all affiliates. For purposes of
this definition, a “termination of employment” shall occur when the facts and
circumstances indicate that the Company and Executive reasonably anticipate that
no further services would be performed by Executive for the Company and any
affiliate after a certain date or that the level of bona fide services Executive
would perform after such date (whether as an employee or as an independent
contractor) would permanently decrease to no more than 20% of the average level
of bona fide services performed (whether as an employee or as an independent
contractor) over the immediately preceding 36-month period.

(d) In the event that Executive qualifies for benefits under Section 9 of this
Agreement as the result of either (i) a termination prior to the date of a
Change in Control, as provided under Section 9(b)(ii) or (ii) a termination
following a Change in Control that would not also be deemed a ‘change in
ownership of the Company,’ a ‘change in the effective control of the Company,’
or a ‘change in the ownership of a substantial portion of the Company’s assets’

 

Page | 31



--------------------------------------------------------------------------------

under Section 409A, then notwithstanding any other provision of Section 9, any
portion of the benefit payable under Section 9 that is (i) subject to
Section 409A and (ii) equals the amount of benefit Executive would have been
eligible to receive under Section 8 if such termination were not in connection
with a Change in Control shall be paid at the same time and in the same form as
provided under Section 8, with the remaining amount of such benefit payable as
otherwise provided under Section 9.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

THE COMPANY:      EXECUTIVE:

/s/ Steven R. Lacy

    

/s/ Walter W. Turner

Signature      Signature

Steven R. Lacy, Senior Vice President,

Administration, General Counsel & Secretary

Koppers Inc.

436 Seventh Street

Suite 1550

Pittsburgh, PA 15219

    

Walter W. Turner, President & CEO

Koppers Inc.

436 Seventh Street

Suite 1550

Pittsburgh, PA 15219

Date: February 25, 2013      Date: February 25, 2013

 

Page | 32